       Case 1:20-cv-01612-LTS-GWG Document 18 Filed 02/23/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

 RUI PIRES,

                 Plaintiff,
                                                                      No. 20 Civ. 1612 (LTS)(GWG)
        -v-

 UOB HOLDINGS (USA) INC.,

                 Defendant.

-------------------------------------------------------x

                                                    ORDER
                This matter having been commenced by the filing of a complaint on February 24,
2020, and the defendant having failed to interpose a timely answer to the complaint or otherwise
move in this proceeding, and the plaintiff having received permission to move for a default
judgment, and the Court having determined that an investigation of the factual basis of the
allegations of the complaint herein pursuant to Fed. R. Civ. P. 55(b)(2) is appropriate, it is
hereby

               ORDERED, that the pending motion for default judgment (Docket Entry No. 14)
is terminated without prejudice to a renewed default judgment motion in accordance with the
following procedures; and it is further

                 ORDERED, that Plaintiff's renewed motion must be accompanied by evidence, in
admissible form, of such facts as it would have proffered to meet its burden of proof on its direct
case had a trial been held in this action. In support of Docket Entry No. 14, Plaintiff submitted the
declaration of counsel. As to facts that are within the knowledge of individuals (as opposed, for
instance, to facts that can be established by reference to public documents), Plaintiff’s motion must
be accompanied by a declaration or affirmation of a person with personal knowledge of the facts
(such as copyright ownership) required to meet the burden of proof; and it is further

               ORDERED, that such motion for default judgment must be served on Defendant
and must be accompanied by copies of the Clerk's Certificate and of proof of service of the
summons and complaint and the motion for default judgment as provided by the undersigned's
Individual Practices Rules; and it is further

               ORDERED, that said motion shall be briefed, including by memorandum of law,
in accordance with the schedule set forth in Local Civil Rule 6.1 and will be taken on submission
unless otherwise directed by the Court; and it is further

PIRES - DEFPROV.DOCX                                       VERSION FEBRUARY 23, 2021                1
      Case 1:20-cv-01612-LTS-GWG Document 18 Filed 02/23/21 Page 2 of 3




               ORDERED, that Plaintiff must serve a copy of this Order on Defendant and file
proof of such service within fourteen (14) days from the date hereof; and it is further

              ORDERED, that Plaintiff’s renewed motion must be filed and served by March
25, 2021.

Dated: New York, New York
       February 23, 2021


                                                         /s/ Laura Taylor Swain
                                                         LAURA TAYLOR SWAIN
                                                         United States District Judge




              PIRES - DEFPROV.DOCX                           VERSION FEBRUARY 23, 2021         2
      Case 1:20-cv-01612-LTS-GWG Document 18 Filed 02/23/21 Page 3 of 3




PIRES - DEFPROV.DOCX                  VERSION FEBRUARY 23, 2021           3
